United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         March 11, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-30470


G F THOMAS INVESTMENTS L P, on behalf of itself and all others
similarly situated

                       Plaintiff - Appellant

     v.

CLECO CORP

                       Defendant - Appellee

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 1:03-CV-2227
                          --------------------

Before KING, Chief Judge, BENAVIDES and STEWART Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5th Cir. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.